Citation Nr: 1100436	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-24 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a bilateral hip condition, 
claimed as arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1960 to March 1963 and from February 1964 to March 1968.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the Veteran's claim of entitlement to 
service connection for a bilateral hip condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the Veteran's claims for service connection for a 
bilateral hip condition, claimed as arthritis.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  More specifically, VA must 
provide a VA examination when there is evidence of: (1) a current 
disability, or persistent or recurrent symptoms of a disability 
(2) an in-service event, injury, or disease, (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease, and (4) insufficient 
competent evidence of record for VA to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App.  79 (2006).

In the instant case, though the record contains no medical 
evidence of a current bilateral hip condition, the Veteran has 
reported problems with his hips.  That is, he has reported 
symptoms that may be representative of a disability.  Likewise, 
his service treatment records confirm that he fell from a 
telephone pole in April 1964 and was treated over the course of 
that month with back pain as a result of the fall.  The Veteran 
asserts that his doctor told him that his hip arthritis was 
caused by a significant fall at an early time in his life.  The 
Veteran has not received a VA examination in connection with this 
claim.  This case therefore satisfies the McLendon factors 
enumerated above and must be remanded to the RO for a medical 
examination addressing whether the Veteran has a bilateral hip 
condition that is related to service.

On remand, the Veteran should be afforded a VA examination to 
determine the nature and etiology of his claimed bilateral hip 
condition, to include the relationship, if any, to the Veteran's 
in-service fall from a telephone pole.

Accordingly, the case is REMANDED for the following action:

1.  First, the RO must contact the Veteran 
and afford him with the opportunity to 
identify or submit any additional pertinent 
evidence in support of his claim.  Based on 
his response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  

All attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further action 
to be taken by the RO with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  The RO should then schedule the Veteran 
for an appropriate medical examination of the 
Veteran's claimed bilateral hip condition.  

Before examining the Veteran, the examiner 
must review both the Veteran's claims file 
and this Remand.  The examination report must 
explicitly state that the examiner reviewed 
the Veteran's claims file.  The examiner must 
then examine the Veteran, determine the 
nature of any condition of the Veteran's 
hips, and then render an opinion as to 
whether it is at least as likely as not (i.e. 
a 50 percent probability or greater) that any 
bilateral hip condition is due to or the 
result of the Veteran's active military 
service, to include the Veteran's in-service 
fall from a telephone pole.

The opinion provider should cite to the 
medical and competent lay evidence of record 
and explain the rationale for all opinions 
given.  If after consideration of all 
pertinent factors it remains that the 
requested opinion cannot be provided without 
resort to speculation, it should be so stated 
and the opinion provider must explain in 
detail why an opinion cannot be offered 
without resort to speculation.

3.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claim to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If action remains 
adverse to the Veteran, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case.  The consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


